DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s application filed on June 17, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a system, which is a statutory category of invention, and
Claim 11 is directed to a method, which is a statutory category of invention.
Step 2a: 
While claims 1 and 11 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “contract formation between parties” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “initiating a contract process or negotiation between parties.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 11 recites: initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract…, These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network communication”, “memory component”, “analytics engine”, merely uses a computer as a tool to perform the abstract idea. The use of “network communication”, “memory component”, “analytics engine”, does no more than generally link the abstract idea to a particular field of use, the use of “network communication”, “memory component”, “analytics engine”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “network communication”, “memory component”, “analytics engine”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “network communication”, “memory component”, “analytics engine”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “contract negotiation and formation” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 and 12-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-10 and 12-20 merely extend the abstract idea of claims 1 and 11 by describing the use of computer device or processor to initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract…, and only serve to add additional layers of abstraction to the abstract idea of claims 1, 19 and 29. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al  (hereinafter “Ginter”) U.S. Patent Application Publication No. 2004/0133793 A1 in view of Schaefer et al (hereinafter “Schaefer”) U.S. Patent Application Publication No. 2014/0279352 A1.
As per claims 1 and 11, Ginter discloses a system that implements a contract analytics tool, the system comprising: 
a portal that interfaces with user within a line of business via a network communication (see fig. 1); 
a memory component that stores data relating to a plurality of contracts associated with the line of business (see fig. 76A, which discloses electronic contract 1…, electronic contract 2….); and 
an analytics engine that comprises a computer processor and is coupled to the memory component and the portal; the computer processor is further configured to perform the steps of: 
initiating, via the portal, a contracting process (see fig. 75C, which discloses negotiate rights; see fig. 76A-76B; see 75E; 1948, which discloses that “The preferred embodiment provides electronic negotiation processes by which one or more rights and associated controls can be established through electronic automated negotiation of terms. Negotiations normally require a precise specification of rights and controls associated with those rights.”; 1958); 
receiving, via an electronic communication, one or more orders of rights for the line of business, wherein the one or more orders of rights relate to digital rights management (DRM) (2066, which discloses that “For example, if a user initiates a request to distribute permission to use a certain object from a desktop computer to a notebook computer, one of the administrative events generated may be to create a copy of a permissions record that corresponds to the object.”); 
identifying, via the analytics engine, an aggregate set of orders across multiple lines of business for a contract negotiation process; 
accessing, via a contract application, a final contract (1960, which discloses that “The result of the electronic negotiation may be a finalized set of rules and control information that specify a completed electronic contract.”); and 
providing, via the portal, a visualization of the final contract within a tree structure that identifies parent and child contract relationships, applies corporate mapping for the multiple lines of business and provides search functionality based on key contract terms (1960, which discloses that “For these terms, there are options, limits, and elements that may be negotiated over. A VDE electronic negotiation between two parties may be used to resolve the desired, permitted, and optional terms. The result of the electronic negotiation may be a finalized set of rules and control information that specify a completed electronic contract.”).
What Ginter does not explicitly teach is:
identifying, via the analytics engine, an aggregate set of orders across multiple lines of business for a contract negotiation process; 
Schaefer discloses the system comprising:
identifying, via the analytics engine, an aggregate set of orders across multiple lines of business for a contract negotiation process (0040, which discloses that “One aspect of the system is that it treats proposals for consumer services as fungible items. This enables several new types of service contracting structures. First is service aggregation, where a group of Providers can aggregate their services in order to fulfill larger or more complex projects. The corollary to that is where a plurality of Consumers aggregates their requests in order to create a bigger, more attractive project.”); 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Ginter and incorporate a system further comprising: identifying, via the analytics engine, an aggregate set of orders across multiple lines of business for a contract negotiation process in view of the teachings of Schaefer in order to facilitate contract formation.

As per claim 2 and 12, Ginter further discloses the system, wherein the contracting process relates to one or more market data contracts (see fig. 76A and 76B).

As per claims 3 and 13, Ginter further discloses the system, wherein the computer processor is further configured to perform the steps of: 
receiving, via the portal, one or more rights request (1974); and 
comparing, via the analytics engine, the one or more rights request to the final contract (1974).

As per claims 4 and 14, Ginter further discloses the system, wherein responsive to the one or more rights request, a corresponding Open Digital Rights Language (ODRL) is automatically generated (0411; 1226; 1227).

As per claims 5 and 15, Ginter further discloses the system, wherein responsive to the step of comparing, identifying one or more differences between the one or more rights request and the final contract and graphically displaying the one or more differences (see fig. 80 and associated text; see fig. 81 and associated text).

As per claims 6 and 16, Ginter and Schaefer further discloses the system, wherein the visualization comprises a corresponding expiration calendar that indicates when the contract is scheduled to expire (Ginter: 1160; Schaefer: 0084; 0085).

As per claims 7 and 17, Ginter further discloses the system, wherein the computer processor is further configured to perform the steps of:
automatically generating an audit trail of the contracting process (0286; 1036; 1099).

As per claims 8 and 18, Ginter further discloses the system, wherein the search functionality comprises an ability to search by one or more contract rights and to determine whether the one or more contract rights are consistent with the final contract (0174; 0222; 1907).

As per claims 9 and 19, Ginter further discloses the system, wherein the visualization supports digital rights management (DRM) features that generate a set of computer readable rights that describe characteristics of the final contract (see figs. 80, 81 and 82 and associated text).

As per claims 10 and 20, Ginter further discloses the system, wherein the tree structure is editable by a user interaction by an authorized user (see fig. 86 and associated text; 0037; 0094; 0164).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 1, 2022